Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  the invention of claims 1-10 in the reply filed on 3 June 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashiro US 9,669,898.	Miyashiro discloses an electric vehicle comprising: 	a frame 1; 	a wheel 6 coupled to the frame; 	a battery assembly including a housing 21 supported by the frame, the housing including a top side and a bottom side opposite the top side; 	and a drive assembly at least partially enclosed within a drive housing unit 40, the drive  by the battery assembly from direct current to alternating current.
	wherein the drive housing unit includes a gear housing 41b at least partially enclosing the gear assembly, a motor housing 41L at least partially enclosing the motor, and an inverter housing at least partially enclosing the inverter;	wherein the gear housing, the motor housing, and the inverter housing are aligned along a longitudinal axis of the drive housing unit;	wherein the gear assembly includes a drive shaft rotatable (output shaft of motor 51) about a drive shaft axis, and wherein the drive shaft axis is perpendicular to a longitudinal axis;	wherein the longitudinal axis extends parallel to a forward travel direction of the electric vehicle.	
Allowable Subject Matter
Claims 5, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



June 19, 2021